         Case 2:19-cv-05544-GMS Document 1 Filed 10/31/19 Page 1 of 17



 1   Eric Baum NY#2591618 (Pro Hac Vice To Be Filed)
 2   Andrew Rozynski NY#5054465 (Pro Hac Vice To Be Filed)
     EISENBERG & BAUM, LLP
 3   24 Union Square East
     Fourth Floor
 4
     New York, NY 10003
 5   Telephone No. 212-353-8700
     Facsimile No. 212-353-1708
 6   E-mail: ebaum@EandBLaw.com
 7           arozynski@EandBLaw.com

 8   William A. Richards #013381
     Peter A. Silverman #020679
 9
     BASKIN RICHARDS PLC
10   2901 N. Central Avenue, Suite 1150
     Phoenix, Arizona 85012
11   Telephone No. 602-812-7979
12   Facsimile No. 602-595-7800
     E-mail: brichards@baskinrichards.com
13            psilverman@baskinrichards.com
14   Attorneys for Plaintiff
15
                           IN THE UNITED STATES DISTRICT COURT
16
                                FOR THE DISTRICT OF ARIZONA
17
       Paula Riegler,
18                                                      Case No.
19
                                          Plaintiff,
                                                        COMPLAINT
20     v.
21     Maricopa County Special Health Care
22     District d/b/a Valleywise Health,

23                                       Defendant.
24
            Plaintiff Paula Riegler (“Plaintiff”) brings this action, by and through her undersigned
25
     counsel, Eisenberg & Baum, LLP (pro hac vice application to be filed), and Baskin Richards
26
     PLC, and for her claims against Defendant Maricopa County Special Health Care District d/b/a
27   Valleywise Health (“Defendant”), hereby alleges as follows:
28
                                              Case 2:19-cv-05544-GMS Document 1 Filed 10/31/19 Page 2 of 17



                                      1
                                                                         PRELIMINARY STATEMENT
                                      2
                                                 1.     Plaintiff is a deaf individual who communicates primarily in American Sign
                                      3
                                          Language (“ASL”), which is her expressed, preferred, and most effective means of
                                      4
                                          communication. Defendant, Maricopa County Special Health Care District d/b/a Valleywise
                                      5
                                          Health, discriminated against Plaintiff by failing to provide auxiliary aids and services despite
                                      6
                                          her requests for effective communication. Defendant discriminated against Plaintiff by failing
                                      7
                                          to provide Video Remote Interpreting (“VRI”1) systems or on-site ASL interpreters when
                                      8
                                          necessary, by providing malfunctioning VRI systems, by failing to adequately train its
                                      9
                                          personnel in the use of VRI systems, and by requiring Plaintiff to rely upon other means of
                                     10
                                          communication, including passing of notes and/or other methods that are inadequate for
                                     11
                                          Plaintiff’s participation in her medical treatment.          Plaintiff seeks declaratory relief;
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800




                                          compensatory and punitive damages; and attorneys’ fees and costs to redress Defendant’s
      BASKIN RICHARDS PLC




                                     13
                                          unlawful discrimination on the basis of disability in violation of Title II of the Americans with
                                     14
                                          Disabilities Act (“ADA”), 42 U.S.C. § 12131 et seq.; Section 504 of the Rehabilitation Act of 1973
                                     15
                                          (“RA”), 29 U.S.C. § 794, and its implementing regulation, 45 C.F.R. Part 84; Section 1557 of
                                     16
                                          the Patient Protection and Affordable Care Act (“ACA”), 42 U.S.C. § 18116; and other
                                     17
                                          common law rights.
                                     18
                                                 2.     Defendant has demonstrated and continues to demonstrate that Defendant’s staff
                                     19
                                          is not properly trained regarding how to identify when live, in-person interpreter services are
                                     20   required for effective communication with Deaf patients and their companions, and when other
                                     21   forms of communication, including VRI systems, the passing of written notes, or lip-reading
                                     22   offer inadequate and ineffective communication for a deaf patient.
                                     23          3.     Defendant has similarly demonstrated that Defendant’s staff is not properly
                                     24   trained regarding how to utilize or maintain VRI systems or fix malfunctioning VRI systems.
                                     25   This lack of training resulted in delays and failures to communicate with Plaintiff in critical
                                     26   medical care situations. As a result of these delays and failures, Plaintiff received services that
                                     27
                                          1
                                            Video remote interpreting is a video telecommunication service that uses devices such as web
                                     28   cameras or videophones to provide sign language or spoken language interpreting services
                                          through a remote or off-site interpreter.
                                                                                        2
                                              Case 2:19-cv-05544-GMS Document 1 Filed 10/31/19 Page 3 of 17



                                      1
                                          were objectively substandard and that were not equal to the service provided to hearing patients.
                                      2
                                                  4.    Upon information and belief, despite being put on notice, Defendant continues to
                                      3
                                          wrongfully insist that inadequate forms of communication be utilized for Plaintiff as a substitute
                                      4
                                          for qualified, in-person ASL interpreters or functioning VRI systems.
                                      5
                                                  5.    Plaintiff brings suit to address these discriminatory practices and obtain
                                      6
                                          compensation for the damages caused by Defendant’s discriminatory and unlawful policies,
                                      7
                                          procedures and practices.
                                      8
                                                                                  THE PARTIES
                                      9
                                                  6.    Defendant Maricopa County Special Health Care District is a political
                                     10
                                          subdivision of the State.
                                     11
                                                  7.    Upon information and belief, Maricopa County Special Health Care District does
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800




                                          business as Valleywise Health.
      BASKIN RICHARDS PLC




                                     13
                                                  8.    Valleywise Health was formerly named Maricopa Integrated Health System
                                     14
                                          (“MIHS”). Based on information and belief, MIHS changed its name to Valleywise Health in
                                     15
                                          2019.
                                     16
                                                  9.    At all times hereinafter mentioned, Defendant was and is still licensed and doing
                                     17
                                          business in the State of Arizona, with a principal place of business in Phoenix, Arizona.
                                     18
                                                  10.   Upon information and belief, Defendant operates a hospital, behavioral health
                                     19
                                          centers, comprehensive health centers and community health centers that are located throughout
                                     20   the Phoenix metropolitan area. https://www.valleywisehealth.org/about.
                                     21           11.   Defendant’s facilities include Valleywise Health Medical Center, which is located
                                     22   at or near 2601 East Roosevelt Street, Phoenix, AZ 85008. Defendant’s facilities also include
                                     23   Valleywise Comprehensive Health Center, which is located at or near 2525 East Roosevelt
                                     24   Street, Phoenix, AZ, 85008. Their actions and omissions give rise to the claims in this matter.
                                     25           12.   Valleywise Health Medical Center and Valleywise Comprehensive Health Center
                                     26   are public entities under the ADA, and Defendant is a recipient of federal financial assistance.
                                     27   Thus, Defendant is subject to the requirements of the ADA, the RA, and the ACA.
                                     28           13.   On information and belief, Defendant had sufficient financial resources to afford

                                                                                          3
                                               Case 2:19-cv-05544-GMS Document 1 Filed 10/31/19 Page 4 of 17



                                      1
                                          all aids and services necessary to provide effective communication to Plaintiff.
                                      2
                                                 14.    Plaintiff Paula Riegler is an individual who at all material times resided in
                                      3
                                          Maricopa County, Arizona.
                                      4
                                                 15.    Plaintiff is profoundly Deaf and communicates primarily in ASL, and is
                                      5
                                          substantially limited in the major life activities of hearing and speaking within the meaning of
                                      6
                                          the ADA, the RA, and the ACA.
                                      7
                                                 16.    Plaintiff was a patient at Defendant’s facilities where she was denied appropriate
                                      8
                                          auxiliary aids and services for her disabilities despite repeated requests to facilitate effective
                                      9
                                          communication between her and Defendant’s agents, employees, and/or medical staff during
                                     10
                                          Plaintiff’s medical treatment and care.
                                     11
                                                 17.    Defendant’s denial of effective communication for Plaintiff included denying
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800




                                          Plaintiff access of any kind to onsite qualified ASL interpreters and/or VRI systems during a
      BASKIN RICHARDS PLC




                                     13
                                          medical appointment at Defendant’s facility in October 2019.
                                     14
                                                 18.    Defendant also denied Plaintiff’s request for an onsite qualified ASL interpreter
                                     15
                                          during a previous visit to Defendants’ facility in November 2017.              Plaintiff tried to
                                     16
                                          communicate using VRI equipment at the facility but it often stopped, became pixilated, or
                                     17
                                          lacked visibility, leaving communication unreliable or nonexistent. Instead of providing an on-
                                     18
                                          site ASL interpreter when the VRI equipment did not work, Defendant chose to do nothing at
                                     19
                                          all or to force Plaintiff to rely on other inadequate methods of communication, resulting in
                                     20   ineffective communication with Plaintiff.
                                     21                                    JURISDICTION & VENUE
                                     22          19.    This Court has jurisdiction over the subject matter of this action pursuant to 28
                                     23   U.S.C. §§ 1331 and 1343 for Plaintiff’s claims arising under federal law.
                                     24          20.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because
                                     25   Defendant has sufficient contacts with this District to subject it to personal jurisdiction at the
                                     26   time this action is commenced, the parties all resided within this District at all material times,
                                     27   and the acts and omissions giving rise to the causes of action asserted herein occurred in this
                                     28   District.

                                                                                          4
                                              Case 2:19-cv-05544-GMS Document 1 Filed 10/31/19 Page 5 of 17



                                      1
                                                                              STATEMENT OF FACTS
                                      2
                                                    21.   Plaintiff Paula Riegler is profoundly deaf and requires a qualified sign language
                                      3
                                          interpreter to communicate effectively in medical settings.
                                      4
                                                    22.   In or about 2014, Ms. Riegler was diagnosed with breast cancer. At the time, she
                                      5
                                          lived in Tucson, Arizona, where she received treatment for the disease.
                                      6
                                                    23.   In the years since, Plaintiff has routinely scheduled follow-up examinations and
                                      7
                                          consultations with physicians and other medical professionals to monitor and preserve her
                                      8
                                          health.
                                      9
                                          Plaintiff’s Appointment at Valleywise Health Medical Center
                                     10
                                                    24.   On November 1, 2017, Ms. Reigler went to Defendant’s facility, Valleywise
                                     11
                                          Health Medical Center, located at or near 2601 East Roosevelt Street in Phoenix, Arizona for a
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800




                                          follow-up exam relating to her breast cancer.
      BASKIN RICHARDS PLC




                                     13
                                                    25.   Plaintiff had requested a live interpreter prior to her appointment. Defendant
                                     14
                                          assured Plaintiff that a live in-person interpreter would be provided.
                                     15
                                                    26.   When Plaintiff arrived for her appointment, Defendant failed to provide the live
                                     16
                                          interpreter that Plaintiff had requested.       Instead, Defendant required Plaintiff to try to
                                     17
                                          communicate using a VRI device.
                                     18
                                                    27.   Defendant’s staff did not know how to set up or operate the VRI system. Plaintiff
                                     19
                                          was forced to wait in her patient gown and with the door to the room wide open as Defendant’s
                                     20   staff walked in and out in search of someone with knowledge of how to set up and operate the
                                     21   VRI system.
                                     22             28.   Eventually, Defendant’s staff appeared to be able to hear the interpreter’s voice
                                     23   over the VRI, but Plaintiff could not see the interpreter’s face. The interpreter instructed
                                     24   Defendant’s staff on how to get the screen on the VRI device to illuminate.
                                     25             29.   Finally, a nurse left to collect the doctor but as soon as the doctor arrived, the VRI
                                     26   equipment began to malfunction. The doctor left the room while Defendant’s staff attempted
                                     27   to repair the device.
                                     28             30.   After another delay, the VRI showed signs of functioning. The doctor returned,

                                                                                            5
                                              Case 2:19-cv-05544-GMS Document 1 Filed 10/31/19 Page 6 of 17



                                      1
                                          only to have the equipment malfunction again.
                                      2
                                                31.     Plaintiff pointed out for the doctor that the VRI device malfunctioned, but the
                                      3
                                          doctor continued speaking anyway. When Plaintiff indicated that she could not understand the
                                      4
                                          doctor due to the malfunctioning VRI, the doctor left again.
                                      5
                                                32.     By the time the VRI equipment started to function properly, Plaintiff’s
                                      6
                                          appointment was all but over.
                                      7
                                                33.     The doctor said some words to Plaintiff about diet and then left. Plaintiff had
                                      8
                                          important questions and concerns to address with the doctor but never had the opportunity.
                                      9
                                                34.     Plaintiff left her appointment at Defendant’s facility extremely frustrated,
                                     10
                                          confused, and scared.
                                     11
                                          Plaintiff’s Appointment at Valleywise Comprehensive Health Center
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800




                                                        On or about October 10, 2019, Plaintiff visited Defendant’s facility at 2525 E.
      BASKIN RICHARDS PLC




                                                35.
                                     13
                                          Roosevelt Street in Phoenix, Arizona.
                                     14
                                                36.     Defendant had advance notice that Plaintiff would require an onsite qualified ASL
                                     15
                                          interpreter or a VRI system to communicate effectively with Defendant’s staff.
                                     16
                                                37.     The nurse brought Plaintiff to a room for an initial examination. There was onsite
                                     17
                                          interpreter so Plaintiff requested the VRI. The nurse assured Plaintiff the VRI was on its way
                                     18
                                          and continued with her examination of Plaintiff without it.
                                     19
                                                38.     The nurse escorted Plaintiff to the physician’s office and Plaintiff requested the
                                     20   VRI again. The nurse told Plaintiff the VRI was coming but it never did.
                                     21         39.     The doctor entered the office and began speaking to Plaintiff. Plaintiff did not
                                     22   understand what the doctor was saying and requested the VRI an additional time. The doctor
                                     23   indicated that the VRI was upstairs and asked to communicate with Plaintiff by passing notes.
                                     24         40.     Plaintiff could not communicate effectively regarding her medical issues by
                                     25   exchanging notes.
                                     26         41.     Plaintiff had critical matters to discuss such as whether she needed an ultrasound
                                     27   for her upper chest. Plaintiff was also confused as to what the doctor was recommending when
                                     28   it came to hormone therapy.

                                                                                         6
                                              Case 2:19-cv-05544-GMS Document 1 Filed 10/31/19 Page 7 of 17



                                      1
                                                 42.    Without the VRI or a qualified, on-site ASL interpreter, Plaintiff was unable to
                                      2
                                          communicate with Defendant’s staff regarding these and other important issues. Plaintiff again
                                      3
                                          left Defendant’s facility distraught.
                                      4
                                                 43.    Defendant’s failure to provide a qualified sign language interpreter, a VRI device
                                      5
                                          of any kind and/or a functioning VRI device made Plaintiff’s treatment and experiences more
                                      6
                                          difficult and caused harm because it prevented effective communication between Plaintiff and
                                      7
                                          Defendant’s staff.
                                      8
                                                 44.    As a result of Defendant’s failure to ensure effective communication with
                                      9
                                          Plaintiff, Plaintiff received services that were objectively substandard and were inferior to
                                     10
                                          services provided to patients who can hear.
                                     11
                                                 45.    Defendant intentionally discriminated against Plaintiff and acted with deliberate
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                          indifference to her communication needs, causing her to endure humiliation, fear, anxiety, and
                                     13
                                          emotional distress.
                                     14
                                                 46.    Due to Defendant’s refusal to provide effective communication, Plaintiff did not
                                     15
                                          meaningfully understand critical information about her diagnoses, prognoses, medications
                                     16
                                          and/or treatment options and lacked a full and complete understanding of the risks and benefits
                                     17
                                          thereof.
                                     18
                                                 47.    As alleged above, Plaintiff repeatedly put Defendant’s staff on notice that
                                     19
                                          communication was not effective by alerting them of the need for qualified ASL interpreters
                                     20   and/or VRI systems, and the inadequacy of handwritten communications, gestures, and other
                                     21   forms of communication.
                                     22          48.    Despite such notice, Defendant failed and/or refused to provide qualified on-site
                                     23   ASL interpreters, failed and/or refused to provide VRI systems, failed and/or refused to ensure
                                     24   that available VRI systems were properly functioning, failed and/or refused to ensure that the
                                     25   Defendant’s agents were properly trained and qualified in the use of the VRI systems, and failed
                                     26   and/or refused to fix VRI systems that were not working properly.
                                     27          49.    Rather, Defendant knowingly limited Plaintiff to the little communication she
                                     28   could achieve through such inadequate methods as vague gestures or cryptic notes.

                                                                                         7
                                              Case 2:19-cv-05544-GMS Document 1 Filed 10/31/19 Page 8 of 17



                                      1
                                                 50.    Upon information and belief, Defendant is aware of its obligations under federal
                                      2
                                          and state law to provide adequate and effective communication for Deaf, hard of hearing, and
                                      3
                                          speech impaired individuals that visit its medical facilities as either patients or companions of
                                      4
                                          patients.
                                      5
                                                 51.    Also upon information and belief, Defendant and its agents were aware that the
                                      6
                                          failure to provide adequate and effective communication to Plaintiff could result in serious and
                                      7
                                          harmful anxiety, confusion, lack of understanding, frustration, depression and other serious
                                      8
                                          emotional harms, and could prevent Plaintiff from enjoying the right and ability to understand
                                      9
                                          and participate in her medical care.
                                     10
                                                 52.    As a result of Defendant’s failure to ensure effective communication with
                                     11
                                          Plaintiff, Plaintiff received service that was objectively substandard and that is inferior to
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800




                                          service provided to patient family members who can hear.
      BASKIN RICHARDS PLC




                                     13
                                                 53.    Furthermore, despite its knowledge and understanding of its legal obligations to
                                     14
                                          provide adequate and effective communication to the Plaintiff, and its knowledge and
                                     15
                                          understanding that the failure to provide adequate and effective communication to Plaintiff
                                     16
                                          could and would result in denial of the Plaintiff’s rights under state and federal law and in
                                     17
                                          serious and material harm and injury to Plaintiff, Defendant knowingly, intentionally and
                                     18
                                          maliciously failed and/or refused to provide adequate and effective communication to Plaintiff
                                     19
                                          in an intentional and/or deliberately indifferent violation of Plaintiff’s rights.
                                     20
                                                 54.    Defendant’s actions and omissions resulting in harms to Plaintiff were willful,
                                     21
                                          malicious, intentional, recklessly indifferent and undertaken with an evil mind and motive and
                                     22
                                          with disregard for and deliberate indifference to the legal rights of Plaintiff under federal and
                                     23
                                          state law and the substantial risk of serious and material harms to Plaintiff. Therefore, to the
                                     24
                                          extent allowed by any applicable law, Defendant’s actions would warrant the imposition of
                                     25
                                          punitive or exemplary damages to punish the Defendant for its wrongful conduct and to deter
                                     26
                                          other similarly situated persons or entities from similar future conduct.
                                     27      COUNT 1: VIOLATIONS OF SECTION 504 OF THE REHABILITATION ACT
                                     28          55.    Plaintiff repeats and re-alleges all preceding allegations of this Complaint in

                                                                                           8
                                              Case 2:19-cv-05544-GMS Document 1 Filed 10/31/19 Page 9 of 17



                                      1
                                          support of this claim as if set forth fully herein.
                                      2
                                                 56.    At all times relevant to this action, Section 504 of the Rehabilitation Act, 29
                                      3
                                          U.S.C. § 794 has been in full force and effect and has applied to the Defendant’s conduct.
                                      4
                                                 57.    At all times relevant to this action, the United States Department of Health and
                                      5
                                          Human Services (“HHS”) regulations implementing Section 504 of the Rehabilitation Act, 45
                                      6
                                          C.F.R. Part 84, have been in full force and effect and have applied to the Defendant’s conduct.
                                      7
                                                 58.    At all times relevant to this action, Plaintiff has had substantial impairment to the
                                      8
                                          major life activities of hearing and speaking within the meaning of the Rehabilitation Act, 29
                                      9
                                          U.S.C. § 705(9), and its implementing regulations at 45 C.F.R. § 84.3(j). Accordingly, she is
                                     10
                                          an individual with a disability as defined under the Rehabilitation Act.
                                     11
                                                 59.    At all times relevant to this action, Plaintiff was qualified to receive services
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800




                                          through Defendant’s facilities.
      BASKIN RICHARDS PLC




                                     13
                                                 60.    Upon information and belief, at all times relevant to this action, Defendant has
                                     14
                                          received federal financial assistance, including Medicaid reimbursements, and has been
                                     15
                                          principally engaged in the business of providing health care. Therefore, Defendant and its
                                     16
                                          associated medical facilities qualify as a program or activity receiving federal financial
                                     17
                                          assistance pursuant to 29 U.S.C. § 794(b).
                                     18
                                                 61.    Pursuant to Section 504, “[n]o otherwise qualified individual with a disability . . .
                                     19
                                          shall, solely by reason of her or his disability, be excluded from the participation in, be denied
                                     20   the benefits of, or be subjected to discrimination under any program or activity receiving
                                     21   Federal financial assistance . . . .” 29 U.S.C. § 794.
                                     22          62.    As set forth in the foregoing allegations about the Plaintiff’s treatment by and
                                     23   interactions with Defendant and its agents and medical personnel operating within its facilities,
                                     24   Defendant has discriminated against and continues to discriminate against Plaintiff solely on
                                     25   the basis of her disability by denying her meaningful access to the services, programs, and
                                     26   benefits the Defendant offers to other individuals, and by refusing to provide auxiliary aids and
                                     27   services necessary to ensure effective communication, in violation of Section 504 of the
                                     28   Rehabilitation Act. 29 U.S.C. § 794.

                                                                                            9
                                              Case 2:19-cv-05544-GMS Document 1 Filed 10/31/19 Page 10 of 17



                                      1
                                                 63.    As set forth in the foregoing allegations about Plaintiff’s treatment by and
                                      2
                                          interactions with Defendant and its agents and medical personnel operating within its facilities,
                                      3
                                          Defendant further discriminated against Plaintiff by: 1) failing to ensure adequate and effective
                                      4
                                          communication with Plaintiff through VRI systems or the specific provision of qualified, in-
                                      5
                                          person sign language interpreters; 2) failing to ensure adequate and effective communication
                                      6
                                          with Plaintiff through VRI systems that functioned properly; and 3) requiring Plaintiff to rely
                                      7
                                          upon ineffective and inadequate means of communication including malfunctioning VRI
                                      8
                                          systems, passing of handwritten notes, verbal gestures and/or lip reading.
                                      9
                                                 64.    Defendant’s violation of its obligations and the Plaintiff’s rights under the
                                     10
                                          Rehabilitation Act and its implementing regulations has caused substantial damages, suffering,
                                     11
                                          loss and harm to Plaintiff, including, without limitation, serious and lasting emotional harm,
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800




                                          anxiety, frustration, fear and other serious emotional conditions or symptoms.
      BASKIN RICHARDS PLC




                                     13
                                                 65.    Plaintiff is therefore entitled to seek and recover all appropriate compensatory
                                     14
                                          damages for the injuries and losses she sustained as a result of Defendant’s discriminatory
                                     15
                                          conduct and deliberate indifference as hereinbefore alleged, pursuant to 29 U.S.C. § 794(a).
                                     16
                                                 66.    Plaintiff is further entitled to an award of attorney’s fees, costs, and disbursements
                                     17
                                          pursuant to the Rehabilitation Act, 29 U.S.C. § 794(a) and/or common law.
                                     18
                                                 67.    Defendant’s actions and omissions resulting in harms to Plaintiff were willful,
                                     19
                                          malicious, intentional, recklessly indifferent and undertaken with an evil mind and motive and
                                     20
                                          with disregard for and deliberate indifference to the legal rights of Plaintiff under federal and
                                     21
                                          state law and the substantial risk of serious and material harms to Plaintiff. Therefore, to the
                                     22
                                          extent the courts were to determine that punitive damages were recoverable under the
                                     23
                                          Rehabilitation Act, Defendant’s actions would warrant the imposition of punitive or exemplary
                                     24
                                          damages to punish the Defendant for its wrongful conduct and to deter other similarly situated
                                     25
                                          persons or entities from similar future conduct.
                                     26       COUNT 2: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
                                     27
                                                 68.    Plaintiffs repeat and reallege all preceding allegations of this Complaint in
                                     28
                                          support of this claim as if set forth fully herein.

                                                                                           10
                                              Case 2:19-cv-05544-GMS Document 1 Filed 10/31/19 Page 11 of 17



                                      1
                                                 69.     At all times relevant to this action, Title II of the Americans with Disabilities Act
                                      2
                                          (“ADA”), 42 U.S.C. § 12181, et seq., has been in full force and effect and has applied to
                                      3
                                          Defendant’s conduct.
                                      4
                                                 70.     At all times relevant to this action, the United States Department of Justice
                                      5
                                          regulations implementing Title II of the ADA, 28 C.F.R. Part 35, were in full force and effect
                                      6
                                          and applied to the Defendant’s conduct.
                                      7
                                                 71.     At all times relevant to this action, Plaintiff has been substantially limited in the
                                      8
                                          major life activities of hearing and speaking. Accordingly, she is considered an individual with
                                      9
                                          a disability as defined under the ADA, 42 U.S.C. § 12102(2).
                                     10
                                                 72.     Defendant is a public entity within the meaning of Title II of the ADA, 42 U.S.C.
                                     11
2901 N. Central Avenue, Suite 1150




                                          § 12131(1).
                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                                 73.     Title II of the ADA provides that “no qualified individual with a disability shall,
                                     13
                                          by reason of such disability, be excluded from participation in or be denied the benefits of the
                                     14
                                          services, programs, or activities of a public entity, or be subjected to discrimination by any such
                                     15
                                          entity.” 42 U.S.C. § 12132.
                                     16
                                                 74.     Federal regulations implementing Title II of the ADA provide that a public entity
                                     17
                                          may not “(i) deny a qualified individual with a disability the opportunity to participate in or benefit
                                     18
                                          from the aid, benefit, or service; (ii) afford a qualified individual with a disability an opportunity
                                     19
                                          to participate in or benefit from the aid, benefit, or service that is not equal to that afforded others;
                                     20
                                          [or] (iii) provide a qualified individual with a disability with an aid, benefit, or service that is not
                                     21
                                          as effective in affording equal opportunity to obtain the same result, to gain the same benefit, or
                                     22
                                          to reach the same level of achievement as that provided to others.” 28 C.F.R. § 35.130(b)(1).
                                     23
                                                 75.     Federal regulations implementing Title II of the ADA further provide that a public
                                     24
                                          entity “shall take appropriate steps to ensure that communications with applicants, participants,
                                     25
                                          members of the public, and companions with disabilities are as effective as communications
                                     26
                                          with others.” 28 C.F.R. § 35.160(a)(1).
                                     27
                                                 76.     Federal regulations implementing Title II of the ADA further provide that a
                                     28
                                          public entity “shall furnish appropriate auxiliary aids and services where necessary,” and “in

                                                                                             11
                                              Case 2:19-cv-05544-GMS Document 1 Filed 10/31/19 Page 12 of 17



                                      1
                                          order to be effective, auxiliary aids and services must be provided in accessible formats, in a
                                      2
                                          timely manner, and in such a way as to protect the privacy and independence of the individual
                                      3
                                          with a disability.” 28 C.F.R. § 35.160(b).
                                      4
                                                 77.    Federal regulations implementing Title II of the further provide that: “A public
                                      5
                                          entity that chooses to provide qualified interpreters via VRI services shall ensure that it
                                      6
                                          provides— (1) Real-time, full-motion video and audio over a dedicated high-speed, wide-
                                      7
                                          bandwidth video connection or wireless connection that delivers high-quality video images that
                                      8
                                          do not produce lags, choppy, blurry, or grainy images, or irregular pauses in communication;
                                      9
                                          (2) A sharply delineated image that is large enough to display the interpreter's face, arms, hands,
                                     10
                                          and fingers, and the participating individual's face, arms, hands, and fingers, regardless of his
                                     11
2901 N. Central Avenue, Suite 1150




                                          or her body position; (3) A clear, audible transmission of voices; and (4) Adequate training to
                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                          users of the technology and other involved individuals so that they may quickly and efficiently
                                     13
                                          set up and operate the VRI.” 28 C.F.R § 35.160.
                                     14
                                                 78.    Based on all of the foregoing allegations confirming the Defendant’s treatment
                                     15
                                          and interactions with Plaintiff, Defendant discriminated against Plaintiff on the basis of her
                                     16
                                          disabilities by: (1) denying her an equal opportunity to participate in and benefit from
                                     17
                                          Defendant’s goods, services, facilities, privileges, advantages, and/or accommodations; (2)
                                     18
                                          failing to ensure adequate and effective communication through the provision of VRI systems
                                     19
                                          or on-site qualified Sign Language interpreters; (3) failing to ensure adequate and effective
                                     20
                                          communication by relying on malfunctioning VRI systems; and (4) failing to make reasonable
                                     21
                                          modifications in policies, practices, or procedures, when such modifications are necessary to
                                     22
                                          afford such goods, services, facilities, privileges, advantages, or accommodations to an
                                     23
                                          individual with disabilities.
                                     24
                                                 79.    Plaintiff is therefore entitled to seek and recover compensatory damages for the
                                     25
                                          injuries and loss they sustained as a result of Defendant’s discriminatory conduct and deliberate
                                     26
                                          indifference as hereinbefore alleged, pursuant to the ADA, 42 U.S.C. § 12133.
                                     27
                                                 80.    Plaintiff is further entitled to an award of attorneys’ fees, costs, and disbursements
                                     28
                                          pursuant to the ADA, 42 U.S.C. § 12133 and/or common law.

                                                                                          12
                                              Case 2:19-cv-05544-GMS Document 1 Filed 10/31/19 Page 13 of 17



                                      1
                                              COUNT 3: VIOLATIONS UNDER AFFORDABLE CARE ACT SECTION 1557
                                      2
                                                 81.    Plaintiff repeats and re-alleges all preceding allegations of this Complaint in
                                      3
                                          support of this claim as if set forth fully herein.
                                      4
                                                 82.    At all times relevant to this action, Section 1557 of the Patient Protection and
                                      5
                                          Affordable Care Act, 42 U.S.C. § 18116 was in full force and effect and applied to the
                                      6
                                          Defendant’s conduct.
                                      7
                                                 83.    At all times relevant to this action, Section 1557, 42 U.S.C. § 18116, incorporated
                                      8
                                          the definition of disability in the Rehabilitation Act, 29 U.S.C. § 705(9).
                                      9
                                                 84.    At all times relevant to this action, Plaintiff is substantially limited in the major
                                     10
                                          life activities of hearing and speaking, and was an individual with a disability within the
                                     11
2901 N. Central Avenue, Suite 1150




                                          meaning of the Rehabilitation Act, 29 U.S.C. § 705(9) and of Section 1557, 42 U.S.C. § 18116.
                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                                 85.    At all times relevant to this action, such Plaintiff’s primary language for
                                     13
                                          communication was American Sign Language and not English; and such Plaintiff had limited
                                     14
                                          ability to read, write, speak, or understand English, and was an individual with limited English
                                     15
                                          proficiency within the meaning of Section 1557, 45 C.F.R. § 92.4.
                                     16
                                                 86.    At all times relevant to this action, Defendant received federal financial
                                     17
                                          assistance, including Medicaid reimbursements, and was principally engaged in the business of
                                     18
                                          providing health care. Therefore, Defendant is a health program or activity receiving federal
                                     19
                                          financial assistance pursuant to 42 U.S.C. § 18116(a).
                                     20
                                                 87.    Pursuant to Section 1557, “an individual shall not, on the ground prohibited under
                                     21
                                          . . . section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), be excluded from
                                     22
                                          participation in, be denied the benefits of, or be subjected to discrimination under, any health
                                     23
                                          program or activity, any part of which is receiving Federal financial assistance . . .” 42 U.S.C.
                                     24
                                          § 18116.
                                     25
                                                 88.    Defendant has discriminated against Plaintiff solely on the basis of her disability
                                     26
                                          and her limited English proficiency by denying her meaningful access to the services, programs,
                                     27
                                          and benefits the Defendant offers to other individuals by refusing to provide auxiliary aids and
                                     28
                                          services necessary to ensure effective communication in violation of Section 1557, 42 U.S.C.

                                                                                           13
                                             Case 2:19-cv-05544-GMS Document 1 Filed 10/31/19 Page 14 of 17



                                      1
                                          § 18116.
                                      2
                                                 89.    Defendant discriminated against Plaintiff by failing to ensure effective
                                      3
                                          communication through the providing of VRI systems and/or qualified sign language
                                      4
                                          interpreters on-site, or through VRI machines that worked.
                                      5
                                                 90.    On information and belief, the refusal to offer qualified on-site ASL interpreter
                                      6
                                          services is as a result of a policy or practice of Defendant to prohibit or impede the use of on-
                                      7
                                          site qualified sign language interpreters without regard to whether VRI services will provide
                                      8
                                          effective communication.
                                      9
                                                 91.    Plaintiff is therefore entitled to seek and recover compensatory damages for the
                                     10
                                          injuries and loss she sustained as a result of Defendant’s discriminatory conduct and deliberate
                                     11
2901 N. Central Avenue, Suite 1150




                                          indifference as hereinbefore alleged, pursuant to 42 U.S.C. § 18116(a).
                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                                 92.    Plaintiff is further entitled to an award of attorney’s fees, costs, and disbursements
                                     13
                                          pursuant to 42 U.S.C. § 18116(a), the Rehabilitation Act, 29 U.S.C. § 794(a) and/or common
                                     14
                                          law.
                                     15
                                                                             PRAYER FOR RELIEF
                                     16
                                                 WHEREFORE, Plaintiff respectfully prays that this Court grant the following relief
                                     17
                                          against the Defendant:
                                     18
                                                 A.     Enter a declaratory judgment, pursuant to Rule 57 of the Federal Rules of Civil
                                     19
                                                        Procedure, stating that Defendant’s practices, policies and procedures have
                                     20                 subjected Plaintiff to discrimination in violation of Section 504 of the
                                     21                 Rehabilitation Act, Title II of the Americans with Disabilities Act, and Section
                                     22                 1557 of the Patient Protection and Affordable Care Act, 42 U.S.C. § 18116.
                                     23          B.     Enjoin Defendant from implementing or enforcing any policy, procedure, or
                                     24                 practice that denies individuals who are deaf or hard of hearing, such as Plaintiff,
                                     25                 meaningful access to and full and equal enjoyment in Defendant’s services or
                                     26                 programs;
                                     27          C.     Order Defendant:
                                     28                  i.    to develop and comply with written policies, procedures, and practices to

                                                                                          14
                                          Case 2:19-cv-05544-GMS Document 1 Filed 10/31/19 Page 15 of 17



                                      1
                                                         ensure that Defendant does not discriminate in the future against Plaintiff
                                      2
                                                         and other similarly situated individuals who are deaf or hard of hearing or
                                      3
                                                         companions of deaf or hard of hearing persons by failing to provide
                                      4
                                                         effective communication;
                                      5
                                                   ii.   to develop, implement, promulgate, and comply with a policy to ensure that
                                      6
                                                         Defendant will notify individuals who are deaf or hard of hearing of their
                                      7
                                                         rights to effective communication under all applicable federal and state law.
                                      8
                                                         This notification will include posting explicit and clearly worded notices
                                      9
                                                         that Defendant will provide sign language interpreters, videophones, and
                                     10
                                                         other communication services to ensure effective communication with deaf
                                     11
                                                         or hard of hearing persons;
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800




                                                         to develop, implement, promulgate, and comply with a policy to ensure, in
      BASKIN RICHARDS PLC




                                                  iii.
                                     13
                                                         the event any facility operated by Defendant utilizes a Video Remote
                                     14
                                                         Interpreting System (“VRI”), that such system has all functions and
                                     15
                                                         characteristics necessary to ensure it provides for effective communication
                                     16
                                                         given all the conditions and circumstances present, including without
                                     17
                                                         limitation that such system utilizes; 1) a high-speed Internet connection;
                                     18
                                                         2) a video screen and camera with appropriate size, resolution, position,
                                     19
                                                         capture angle, focus, and proximity to the deaf individual; and 3)
                                     20                  appropriate audio quality. When necessary for effective communication the
                                     21                  equipment must be portable and made available to the patient where the
                                     22                  patient is located, preferably in a private room to minimize distractions and
                                     23                  maintain confidentiality;
                                     24           iv.    To provide at all times and at all Defendant’s medical facilities utilizing
                                     25                  VRI systems adequately trained and experienced employees or contractors
                                     26                  sufficient to ensure that any VRI systems or related communications
                                     27                  equipment or resources are maintained at all times in proper working
                                     28                  condition and can be promptly fixed in time to avoid any prejudice or

                                                                                     15
                                          Case 2:19-cv-05544-GMS Document 1 Filed 10/31/19 Page 16 of 17



                                      1
                                                         unreasonable delay in patient care or companion communication;
                                      2
                                                   v.    to develop, implement, promulgate, and comply with a policy to ensure that
                                      3
                                                         deaf or hard-of-hearing patients are able to communicate through the most
                                      4
                                                         appropriate method under the circumstances, recognizing that the VRI is
                                      5
                                                         not appropriate in all medical situations;
                                      6
                                                  vi.    to create and maintain a list of American Sign Language interpreters and
                                      7
                                                         ensure availability of such interpreters at any time of day or night and
                                      8
                                                         whenever the services of such interpreters are required to provide effective
                                      9
                                                         communication to any deaf or hard of hearing patient or companion;
                                     10
                                                 vii.    to train all its employees, staff, and other agents on a regular basis about
                                     11
                                                         the rights of individuals who are deaf or hard of hearing under Title II of
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800




                                                         the Americans with Disabilities Act, Section 504 of the Rehabilitation Act,
      BASKIN RICHARDS PLC




                                     13
                                                         and Section 1557 of the Patient Protection and Affordable Care Act, 42
                                     14
                                                         U.S.C. § 18116;
                                     15
                                                 viii.   to train all its employees, staff, and other agents on a regular basis about
                                     16
                                                         how to properly assess when VRI or other alternative means of
                                     17
                                                         communication do not provide effective communication for a deaf patient
                                     18
                                                         or other deaf and hard of hearing companions or visitors to the Defendant’s
                                     19
                                                         facilities;
                                     20           ix.    to train its employees, staff, and other agents on a regular basis about
                                     21                  Defendant’s policies regarding when and how to properly use VRI services
                                     22                  (including how to set up the VRI system and how to obtain technical
                                     23                  assistance in case of system malfunction or failure) and how to obtain
                                     24                  interpreters when requested by deaf or hard of hearing patients or
                                     25                  companions;
                                     26     D.    Award to Plaintiffs:
                                     27             i.   compensatory damages pursuant to Section 504 of the Rehabilitation Act,
                                     28                  Section 1557 of the Patient Protection and Affordable Care Act, 42 U.S.C.

                                                                                    16
                                              Case 2:19-cv-05544-GMS Document 1 Filed 10/31/19 Page 17 of 17



                                      1
                                                               § 18116 sufficient to fully remedy all damages, suffering, injury and losses
                                      2
                                                               caused to Plaintiffs by Defendant;
                                      3
                                                         ii.   to the extent allowed by any applicable law, punitive damages in an amount
                                      4
                                                               sufficient to punish the Defendant and to deter similarly situated persons or
                                      5
                                                               entities from similar future conduct;
                                      6
                                                        iii.   reasonable costs and attorneys’ fees pursuant to the Title II of the ADA,
                                      7
                                                               Section 504 of the Rehabilitation Act, Section 1557 of the Patient
                                      8
                                                               Protection and Affordable Care Act, 42 U.S.C. § 18116;
                                      9
                                                        iv.    interest on all amounts at the highest rates and from the earliest dates
                                     10
                                                               allowed by law;
                                     11
                                                         v.    any and all other relief that this Court finds just, necessary and appropriate.
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                                                                  JURY DEMAND
                                     13
                                                 Plaintiff demands trial by jury for all of the issues a jury properly may decide, and for
                                     14
                                          all of the requested relief that a jury may award.
                                     15

                                     16          RESPECTFULLY SUBMITTED this 31st day of October, 2019.
                                     17
                                                                                     BASKIN RICHARDS PLC
                                     18

                                     19
                                                                                     /s/ William A. Richards
                                     20                                              William A. Richards
                                                                                     Peter A. Silverman
                                     21
                                                                                     2901 N. Central Avenue, Suite 1150
                                     22                                              Phoenix, AZ 85012
                                     23                                              AND
                                     24
                                                                                     EISENBERG & BAUM, L.L.P.
                                     25                                              Eric Baum, Esq.
                                                                                     Andrew Rozynski, Esq.
                                     26
                                                                                     24 Union Square East
                                     27                                              Fourth Floor
                                                                                     New York, NY 10003
                                     28                                              Attorneys for Plaintiff

                                                                                          17
